DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 1 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the left lane, a driver in a far right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the generic computing components claimed, nor are the computing components such as memory or processors claimed as anything beyond generic. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components.
Specifically, the “memory configured to store computer-executable instructions” and “one or more processors” are generic computer components and do little more than “apply it”.
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known, routine,  and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.

Thus, the independent claim 1 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea. 

Claims 9 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 9 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the far-left lane, a driver in a far-right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. 
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.

Thus, the independent claim 9 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea. 

Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 17 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the left lane, a driver in a far right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the generic computing components claimed, nor are the computing components such as memory or processors claimed as anything beyond generic. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components.
Specifically, the “computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instructions” and “one or more processors” are generic computer components and do little more than “apply it”.
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.

Thus, the independent claim 17 as well as the dependent claims are directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the meaning of “at least one parallel link and lane information” is ambiguously phrased. Potential meanings of the term include: 
At least one parallel link, and a separate entity (lane information) which does not have an amount specified;
At least one parallel “link and lane information”, wherein “link and lane information” is a single entity;
And, At least one parallel link and at least one lane information.
As such, the exact limitations of the claim language cannot be discerned.
Claims 2 – 8 depend from claim 1 and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 8 are rejected under similar logic to claim 1 above.

Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the meaning of “at least one parallel link and lane information” is ambiguously phrased. Potential meanings of the term include: 
At least one parallel link, and a separate entity (lane information) which does not have an amount specified;
At least one parallel “link and lane information”, wherein “link and lane information” is a single entity;
And, At least one parallel link and at least one lane information.
As such, the exact limitations of the claim language cannot be discerned.
Claims 10 – 16 depend from claim 9 and therefore inherit the deficiencies of claim 9 discussed above. Therefore, claims 10 – 16 are rejected under similar logic to claim 1 above.

Claims 17 – 20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the meaning of “at least one parallel link and lane information” is ambiguously phrased. Potential meanings of the term include: 
At least one parallel link, and a separate entity (lane information) which does not have an amount specified;
At least one parallel “link and lane information”, wherein “link and lane information” is a single entity;
And, At least one parallel link and at least one lane information.
As such, the exact limitations of the claim language cannot be discerned.
Claims 18 – 20 depend from claim 17 and therefore inherit the deficiencies of claim 17 discussed above. Therefore, claims 18 – 20 are rejected under similar logic to claim 1 above.

Examiner notes that further examination is conducted as best understood in light of the 35 U.S.C. 112(b) issues outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 – 10, 16 and 17, as best understood in light of the 35 U.S.C. 112(b) issues outlined above, are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US-10127466-B2) in view of Soni (US-20210164787-A1).

Regarding claim 1, Stenneth teaches:
	A system for validating a road object, the system comprising:
A memory configured to store computer-executable instructions (see at least col. 14, lines 52 – 56: “Accordingly, the disclosure is considered to include any one or more of a computer-readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored”); 
And one or more processors configured to execute the stored computer-executable instructions (see at least col. 16, lines 8 – 11: “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and anyone or more processors of any kind of digital computer”) to: 
Receive at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determine a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtain, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determine an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12). 
(Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.)  
Position data is used to make this determination as described in (Col. 8 lines 23 – 37). This position data includes context data. (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Soni teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0081]: “For example, but not limited to, the system 101 determines a width of lane 505a by determining a distance between the centre line 501a of the lane 505a and the centre line 501b (not shown in the figure) of the lane 501b (not shown in the figure). The width of the lane is equivalent to the determined distance between the centre line of the lane and the centre of the adjacent lane of the respective lane”. Wherein here the known center point of the lane is being interpreted as lane information, and the distance between the two parallel lanes is calculated).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Soni for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Soni is used to build highly accurate maps (see Summary). The highly accurate map information provided by Soni would improve the accuracy of the calculations made by Stenneth, and therefore also improve the accuracy of the validation of the sign placements.

Regarding claim 7, the combination of Stenneth and Soni teaches the system of claim 1.
Stenneth further teaches:
Wherein the one or more processors are further configured to update a map database based on the validation of the road object (see at least Col. 13 lines 54 – 57: “The predicted placement may be used to determine whether or not to assign a road link from which the data describing the road sign was collected to values includes on the road sign in the database 123” Wherein the database is updated with the validated road sign placement information).

Regarding claim 8, the combination of Stenneth and Soni teaches the system of claim 1. 
Senneth further teaches wherein to obtain the at least one parallel link and the lane information, the one or more processors are further configured to access a map database (see at least Col. 3 lines 26 – 32: “The developer system 121 includes a server 125 and one or more databases. Database 123a may be a probe database that stores probe data or data collected from one or more vehicles 124, which may include both historical and real time data. Database 123b may be a geographic database including road links or segments”).

Regarding claim 9, Stenneth teaches:
A method for validating a road object, the system comprising:
Receiving at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtaining, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determining an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12. 
Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.  
Position data is used to make this determination as described in Col. 8 lines 23 – 37. This position data includes context data (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Soni teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0081]: “For example, but not limited to, the system 101 determines a width of lane 505a by determining a distance between the centre line 501a of the lane 505a and the centre line 501b (not shown in the figure) of the lane 501b (not shown in the figure). The width of the lane is equivalent to the determined distance between the centre line of the lane and the centre of the adjacent lane of the respective lane”. Wherein here the known center point of the lane is being interpreted as lane information, and the distance between the two parallel lanes is calculated).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Soni for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Soni is used to build highly accurate maps (see Summary). The highly accurate map information provided by Soni would improve the accuracy of the calculations made by Stenneth, and therefore also improve the accuracy of the validation of the sign placements.

Regarding claim 10, the combination of Stenneth and Soni teaches the method of claim 9.
Stenneth further teaches:
Wherein the lane information further comprises number of lanes data associated with the map matched link, the at least one parallel link, or a combination thereof (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”).

Regarding claim 16, the combination of Stenneth and Soni teaches the system of claim 9.
Stenneth further teaches:
The method of claim 9, further comprising updating a map database based on the validation of the road object (see at least Col. 13 lines 54 – 57: “The predicted placement may be used to determine whether or not to assign a road link from which the data describing the road sign was collected to values includes on the road sign in the database 123” Wherein the database is updated with the validated road sign placement information).

Regarding claim 17, Stenneth teaches:
A computer programmable product comprising a non-transitory computer readable medium  having stored thereon computer executable instructions (see at least col. 14, lines 52 – 56: “Accordingly, the disclosure is considered to include any one or more of a computer-readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored”);; 
Which when executed by one or more processors, cause the one or more processors to validate a road object, the instructions comprising:
Receiving at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtaining, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determining an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12. 
Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.  
Position data is used to make this determination as described in Col. 8 lines 23 – 37. This position data includes context data (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Soni teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0081]: “For example, but not limited to, the system 101 determines a width of lane 505a by determining a distance between the centre line 501a of the lane 505a and the centre line 501b (not shown in the figure) of the lane 501b (not shown in the figure). The width of the lane is equivalent to the determined distance between the centre line of the lane and the centre of the adjacent lane of the respective lane”. Wherein here the known center point of the lane is being interpreted as lane information, and the distance between the two parallel lanes is calculated).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Soni for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Soni is used to build highly accurate maps (see Summary). The highly accurate map information provided by Soni would improve the accuracy of the calculations made by Stenneth, and therefore also improve the accuracy of the validation of the sign placements.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 would be allowable for disclosing the specific steps included in determining a distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Stenneth teaches:
Obtaining, from a map database, a lane width data associated with the map-matched link or the at least one parallel link (see at least Col. 8 lines 25 – 34: “The determination may be made through map matching. The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”).
Stenneth does not teach:
Determining a first location associated with the map-matched link;
Determining a second location associated with the at least one parallel link;
And determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Soni teaches:
Determining a first location associated with the map-matched link (see at least [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Determining a second location associated with the at least one parallel link (see at least Fig. 5 wherein the center line is found for several parallel lanes. See further [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Neither Stenneth nor Soni teach determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
As such, the combination of features is considered to be allowable.
Claims 3 and 4 would be allowable because they are dependent on claim 2.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 would be allowable for disclosing the specific way that the road object is validated using a predetermined distance threshold. 
Neither Stenneth nor Soni disclose validating the road object as a road object associated with the map-matched link when the distance of separation is more than a predetermined distance threshold.
As such, the combination of features is considered to be allowable.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 would be allowable for disclosing the specific way that the road object is validated using a predetermined distance threshold. 
Neither Stenneth nor Soni disclose validating the road object as a road object not associated with the map-matched link when the distance of separation is less than a predetermined distance threshold.
As such, the combination of features is considered to be allowable.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 would be allowable for disclosing the specific steps included in determining a distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Stenneth teaches:
Obtaining, from a map database, a lane width data associated with the map-matched link or the at least one parallel link (see at least Col. 8 lines 25 – 34: “The determination may be made through map matching. The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”).
Stenneth does not teach:
Determining a first location associated with the map-matched link;
Determining a second location associated with the at least one parallel link;
And determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Soni teaches:
Determining a first location associated with the map-matched link (see at least [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Determining a second location associated with the at least one parallel link (see at least Fig. 5 wherein the center line is found for several parallel lanes. See further [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Neither Stenneth nor Soni teach determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
As such, the combination of features is considered to be allowable.
Claims 12 and 13 would be allowable because they are dependent on claim 11.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 would be allowable for disclosing the specific way that the road object is validated using a predetermined distance threshold. 
Neither Stenneth nor Soni disclose validating the road object as a road object associated with the map-matched link when the distance of separation is more than a predetermined distance threshold.
As such, the combination of features is considered to be allowable.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 would be allowable for disclosing the specific way that the road object is validated using a predetermined distance threshold. 
Neither Stenneth nor Soni disclose validating the road object as a road object not associated with the map-matched link when the distance of separation is less than a predetermined distance threshold.
As such, the combination of features is considered to be allowable.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 18 would be allowable for disclosing the specific steps included in determining a distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Stenneth teaches:
Obtaining, from a map database, a lane width data associated with the map-matched link or the at least one parallel link (see at least Col. 8 lines 25 – 34: “The determination may be made through map matching. The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”).
Stenneth does not teach:
Determining a first location associated with the map-matched link;
Determining a second location associated with the at least one parallel link;
And determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
Soni teaches:
Determining a first location associated with the map-matched link (see at least [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Determining a second location associated with the at least one parallel link (see at least Fig. 5 wherein the center line is found for several parallel lanes. See further [0013]: “According to one embodiment, to generate the map data, the one or more processors are further configured to determine a mean value of the at least one cluster, determine a centre line corresponding to the mean value of each of the at least one cluster, each centre line corresponds to a respective lane centerline of the road segment, and determine a width of each respective lane based on the corresponding centre line”);
Neither Stenneth nor Soni teach determining the distance of separation between the map-matched link and the at least one parallel link based on the first location, the second location, the lane width data associated with each of the map-matched link or the at least one parallel link, and the lane information.
As such, the combination of features is considered to be allowable.  
Claim 19 would be allowable because it is dependent on claim 18.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 would be allowable for disclosing the specific way that the road object is validated using a predetermined distance threshold. 
validating the road object as a road object associated with the map-matched link when the distance of separation is less than a predetermined distance threshold, or validating the road object as a road object not associated with the map-matched link when the distance of separation is more than a predetermined distance threshold. 
As such, the combination of features is considered to be allowable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US-20150345974-A1) teaches a driving support device which includes sign detection and a means for determining if the recognized placement of the sign is correct.
Tsoupko-Sitnikov (US-11168993-B1) teaches a method for determining routes on a map using map elements.
Westmacot (US-20210049780-A1) teaches a method for reconstructing the path traveled by a vehicle through image processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-6064. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.N./Examiner, Art Unit 3664   
                                                                                                                                                                                                     /ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664